MacIntyre, J.,
dissenting. I concur in that portion of the majority opinion which holds that the court did not err in overruling the demurrer to count 4 of the indictment; but dissent from the ruling as to the other three counts. In my opinion, the court properly overruled the demurrer to counts 1, 2, and 3 of the indictment. I think the dental act was intended to bring about and insure skill and proficiency in the profession of dentistry in this State. I do not think it prohibits an unlicensed person from performing merely mechanical work upon inert matter in a dental laboratory, but the taking of impressions of the gums and the connecting of teeth in plates to fit the gums of a particular person is included in the term “practice of dentistry.” 18 C. J. 487, note (96); Jacobs v. Board of Dental Examiners, 189 Cal. 709 (209 Pac. 1006); Boykin v. Atlanta Dental College, 177 Ga. 1 (169 S. E. 361); State v. Newton, 39 Wash. 491 (81 Pac. 1002).
The indictment does not charge the mere mechanical making of plates; it charges that the plates (vulcanite rubber) were made for II. M. Butler. I think the indictment, by this allegation, meant that the plates were prepared to lit the mouth and gums of II. M. Butler. This, of necessity, includes making expert examination of the mouth and gums, carefully taking impressions, and .fitting the product to the mouth and gums of Butler. There is a difference between making dental plates generally in a dental laboratory and making them for a specially named person to fit the mouth and gums of that person. I, therefore, think that the trial judge was correct in overruling the demurrer to counts 1 and 2 of the indictment. •
“A 'dentist’ is one whose business is to clean, extract, or repair natural teeth, and to make and to insert artificial ones. 'Dentistry’ is the art or profession of a dentist. The 'practice of dentistry,’ then, is the practice-of the art or profession of a dentist.” This is *385the definition given in State v. Faatz, 83 Conn. 300 (76 Atl. 295). Section 6 of Ga. L. 1920, pp. 120, 136, says that all persons shall be held to be “practicing dentistry” who shall charge a fee or other reward “for operations or parts of operations of any hind in the treatment of diseases or lesions of the human teeth, mouth, gums or jaws, . . or do any operation whatsoever on the human tooth, or teeth, gums, or jaws.
I am of the opinion that the third count alleging the cleaning of the teeth of Lillian Howe was sufficient to withstand the demurrer.